J-A11018-19

                                  2019 PA Super 305

    BARBARA LINDE, IN HER OWN        :          IN THE SUPERIOR COURT OF
    RIGHT AND BARBARA LINDE ON       :               PENNSYLVANIA
    BEHALF OF LINDE CORPORATION      :
                                     :
                                     :
              v.                     :
                                     :
                                     :
    SCOTT LINDE, ROBERT L. HESSLING, :          No. 754 MDA 2018
    ROBERT M. MCGRAW, PAUL FEDOR,    :
    CHRISTOPHER LANGEL, ALFRED       :
    OSTROSKI, MICHAEL BOCHNOVICH, :
    LINDE CORPORATION AND SCOTT      :
    LINDE FAMILY'S CORPORATION       :
    TRUST                            :
                                     :
                    Appellants       :

              Appeal from the Judgment Entered on May 21, 2018
    In the Court of Common Pleas of Luzerne County Civil Division at No(s):
                                2013 CV 11028


BEFORE: BOWES, J., OLSON, J., and STABILE, J.

OPINION BY OLSON, J.:                                 FILED OCTOBER 11, 2019

       Appellants, Scott Linde, Robert L. Hessling, Robert M. McGraw, Paul

Fedor, Christopher Langel, Alfred Ostroski, Michael Bochnovich, Linde

Corporation, and Scott Linde Family’s Corporation Trust, appeal from the

judgment entered on May 21, 2018.1 The judgment was in favor of Barbara

Linde (hereinafter “Barbara”) and against Appellants in the amount of

$5,392,000.00. We affirm.
____________________________________________


1On March 27, 2014, the trial court sustained defendant Linde Corporation’s
preliminary objections to the complaint and struck the claims against the
corporation. Trial Court Order, 3/27/14, at 1. This determination has not
been challenged on appeal.
J-A11018-19



       On September 18, 2013, Barbara, individually and on behalf of Linde

Corporation (hereinafter “LindeCo”), filed a complaint against a number of

defendants, including:       her brother, Scott Linde (hereinafter “Scott”); the

Scott Linde Family S Corporation Trust; and, six individual employees and

directors of LindeCo. We refer to the six individual employees and directors

as, collectively, the “Six Key Employees.”       They are:   Robert L. Hessling,

Robert M. McGraw, Paul Fedor, Christopher Langel, Alfred Ostroski, and

Michael Bochnovich. See Barbara’s Complaint, 9/18/13, at ¶¶ 1-10.

       Within the complaint, Barbara averred that LindeCo is a Subchapter S

corporation2 and that, at the time LindeCo was formed, she and Scott were its

only shareholders.      See id. at ¶¶ 11-12.     Throughout the life of LindeCo,

Barbara has been a minority shareholder and Scott has been the majority

shareholder of the company. Further, Barbara “was secretary . . . , served as

a director[,] and was employed by” LindeCo; Scott is the president and a

director of the corporation. Id. at ¶ 11 (some capitalization omitted).

       Barbara averred that, in March 2012, Scott “demanded that Barbara []

either liquidate her shares[] or immediately sell her shares [of LindeCo] at a
____________________________________________


2 In a Subchapter S corporation, “all gains and losses pass through the
corporation to the individual shareholders [on a pro rata basis]. Thus, [the
income is subjected to only one level of taxation and] any [] tax liability is the
responsibility of each shareholder, to be computed at that shareholder's
marginal rate.” In re Dobson’s Estate, 417 A.2d 138, 143 (Pa. 1980)
(footnote omitted); see also 26 U.S.C. §§ 1361-1379; Gitlitz v. Comm’r of
Internal Revenue, 531 U.S. 206, 209 (2001).




                                           -2-
J-A11018-19



price determined by him. If she refused, he stated that he would ‘economically

destroy her.’” Id. at ¶ 22. Barbara refused Scott’s demand. Id. at ¶ 23.

Thereafter, on March 9, 2012, Scott called a special shareholders’ meeting,

where he:     “amended the articles of incorporation to eliminate cumulative

voting,3 amended the by-laws of the corporation, removed the entire board of

directors, including [Barbara], and elected new directors[, which excluded

Barbara].”    Id. at ¶ 24 (some capitalization omitted).   The new directors

included the Six Key Employees and “[t]he new directors subsequently

terminated [Barbara’s] employment with the corporation, cancelled her

medical insurance, the medical insurance of her daughters[,] and eliminated

other benefits historically enjoyed by her.”       Id. at ¶¶ 24-25 (some

capitalization omitted).




____________________________________________


3 In cumulative voting, the voting shareholder “multipl[ies] the number of
votes to which he may be entitled by the total number of directors to be
elected;” the shareholder may then “cast the whole number of his votes for
one candidate or he may distribute them among any two or more candidates.”
See 15 Pa.C.S.A. § 1758(c)(1). “The election of corporate directors through
cumulative voting is designed to give minority shareholders with a substantial
number of shares some representation on the board of directors.” 1 O'NEAL &
THOMPSON'S OPPRESSION OF MINORITY SHAREHOLDERS & LLC MEMBERS § 3:20. It
“enables substantial minority shareholders to place ‘watchdogs’ on the board
who can report to minority shareholders the actions of directors elected by
majority interests.” Id. “Cumulative voting is to be contrasted with ‘straight
voting,’ a system of voting under which a shareholder is entitled to cast one
vote per share for a candidate for each position to be filled on the board.
Under a system of straight voting, holders of a bare majority of shares with
voting power can elect the entire board of directors.” Id.


                                           -3-
J-A11018-19



      Barbara alleged that the elimination of cumulative voting “was

fundamentally unfair and oppressive to [her] as the minority shareholder of

the corporation and was undertaken for the sole purpose of eliminating

[Barbara] as a member of the board of directors, thereby limiting her access

to [corporate] books and records.” Id. at ¶ 26 (some capitalization omitted).

Moreover, Barbara alleged that Scott and the Six Key Employees committed

other acts that were oppressive to her as a minority shareholder, such as:

“systematically excluding her from a meaningful role in the corporation” by

eliminating her as a board member, an officer, and an employee; authorizing

deals with closely related companies that had the sole purpose of economically

harming her; and, “caus[ing LindeCo] to report a taxable gain which flow[ed]

through to [Barbara], but contrary to past practice, [the board] refused to

allow the company to make a cash distribution to shareholders which would

[have] allow[ed Barbara] to pay her tax obligation.”      Id. at ¶¶ 29-35 and

38-44.

      Barbara’s complaint contained five counts.      The first count, entitled

“Breach of Fiduciary Duty,” was filed against Scott. Within this count, Barbara

alleged that Scott was liable to her for “engag[ing] in a course of conduct that

was contrary to law, was oppressive, was a gross abuse of his authority and

discretion[,] and was designed to squeeze [Barbara] out of the corporation,

and to ‘economically destroy her.’” See id. at ¶ 14. She requested that the

trial court:

         A. Appoint a custodian for [LindeCo];

                                     -4-
J-A11018-19



        B. Enter an order directing [Appellants] to grant [Barbara] all
        of the rights, benefits[,] and privileges she enjoyed prior to
        the illegal actions of March 9, 201[2]; []

        C. Award [Barbara] compensatory damages for her loss of
        income and benefits . . . ;

                                     ...

        E. Direct [Appellants] to provide [Barbara] immediate access
        to the books and records of [LindeCo] . . . and all other
        partnerships or corporations owned or controlled by [Scott]
        doing business with [LindeCo]; and

        F. Grant such other and further additional relief as the court
        may deem to be appropriate and just under the
        circumstances.

Id. at “Wherefore” Clause for Count I (some capitalization omitted).

      In other counts, Barbara alleged that the Six Key Employees “aided and

abetted [Scott] in the breach of the fiduciary duties owed to Barbara [] as a

minority shareholder” and that Scott and the Six Key Employees engaged in

a civil conspiracy to harm her. As to these claims, Barbara requested that the

trial court “enter[] judgment in [Barbara’s] favor and against [Scott] and the

[Six Key Employees] for the full amount of her damages . . . and grant such

other and further relief as the court may deem just and equitable.” See id.

at “Wherefore” Clauses for Counts IV and V. Finally, Barbara requested that

the trial court remove Scott from his positions as officer and director of

LindeCo and that the court appoint a custodian for LindeCo.         See id. at

“Wherefore” Clauses for Counts II and III; see also 15 Pa.C.S.A. §§ 1726(c)

(authorizing the judicial removal of a director); 1767(a)(2) (authorizing a



                                     -5-
J-A11018-19



court to appoint a custodian for a corporation).           As with her other claims,

Barbara included general prayers for relief at Counts II and III. Barbara’s

Complaint, 9/18/13, at “Wherefore” Clauses for Counts II and III.

       On the same date that Barbara filed her complaint, Barbara also filed a

separate “Motion for Appointment of Custodian.” Within this motion, Barbara

repeated the allegations contained in her complaint and requested that the

trial court appoint a custodian for the corporation.            Barbara’s Motion for

Appointment of Custodian, 9/18/13, at ¶ 3. The trial court then scheduled a

hearing on Barbara’s Motion for Appointment of Custodian. Trial Court Order,

9/18/13, at 1.

       The six-day hearing on Barbara’s Motion for Appointment of Custodian

took place on April 29 and April 30, 2014, July 22 and July 23, 2014, and

August 27 and August 28, 2014.                 On December 31, 2014, the trial court

denied Barbara’s Motion for Appointment of Custodian.              Trial Court Order,

12/31/14, at 1.

       After the trial court’s December 31, 2014 order, the parties agreed to

submit the record, as developed during the hearing on Barbara’s Motion for

Appointment of Custodian, to the trial court for adjudication of the entire

complaint.4 Trial Court Opinion, 11/13/15, at 2; Appellants’ Brief at 11. On

____________________________________________


4 The procedure the parties agreed to was similar (but not identical) to a case
submitted on stipulated facts. Pennsylvania Rule of Civil Procedure 1038.1
declares: “[a] case may be submitted on stipulated facts for decision by a
judge without a jury. The practice and procedure as far as practicable shall



                                           -6-
J-A11018-19




____________________________________________


be in accordance with the rules governing a trial without jury.” Pa.R.C.P.
1038.1. The comment to Rule 1038.1 states: “[t]he parties may submit a
stipulation of facts to the court for its decision. The procedure then follows an
existing model, that of a nonjury trial with respect to the decision, post-trial
practice and appeal.” Pa.R.C.P. 1038.1 cmt. In interpreting this rule of civil
procedure, our Supreme Court has held:

         It has long been the law of this Commonwealth that an appeal
         does not lie from a decision of a trial court following the
         submission of a case on stipulated facts. The decision of the
         trial court under these circumstances is considered to be
         similar to a verdict in a jury trial from which the aggrieved
         party must file a motion for post-trial relief pursuant to
         Pa.R.Civ.P. Rule 227.1, in order to preserve disputed issues
         for appellate review. Those issues not raised in a motion for
         post-trial relief following a trial on an agreed stipulation of
         facts are deemed waived.

McCormick v. N.E. Bank of Pa., 561 A.2d 328, 330 (Pa. 1989) (some
citations omitted); see also Miller v. Kramer, 621 A.2d 1033, 1035 (Pa.
Super. 1993) (“[t]his [C]ourt has always considered an adjudication based
upon a stipulated set of facts to constitute a trial and subject to Rule
227.1(c)”).

The procedure followed in the case at bar is even more analogous to a
traditional bench trial than that outlined in Rule 1038.1, given the parties
requested that the trial court make both factual findings and conclusions of
law from the record evidence before it. See Triage, Inc. v. Prime Ins.
Syndicate, Inc., 887 A.2d 303, 306 (Pa. Super. 2005) (“[w]hen a case is
submitted on stipulated facts, the rulings of the trial court are limited to
questions of law”). Therefore, since a case submitted on stipulated facts
constitutes a trial following which post-trial motions must be filed, the
procedure followed in the case at bar must also constitute a trial.




                                           -7-
J-A11018-19



November 13, 2015, the trial court entered its findings of fact, conclusions of

law, and decision regarding liability.5        As the trial court explained in detail,

the evidence presented for its consideration consisted of the following:

         The Linde family has been involved in construction and
         industry in northeast Pennsylvania for approximately 50
         years, when brothers Scott and Eric Linde began Linde
         Enterprises with their father. Scott and Eric's sister, Barbara
         Linde, was offered a share in Linde Enterprises by her father
         a few years after she completed school. In 1988, the Linde
         siblings' father passed away, and his shares in Linde
         Enterprises were distributed to his children such that Scott
         and Eric each owned 3/7 of the company and Barbara owned
         the remaining 1/7; Barbara testified that this structure was
         essentially her father's way of ensuring that any two of the
         siblings could overrule the third. Eventually, legal issues
         involving the Linde siblings arose, beginning a series of
         lawsuits in Wayne County, Pennsylvania.

         In 2006, Scott and Barbara formed their own entity,
         [LindeCo].    Scott and Barbara set up LindeCo as an
         S-Corporation, with 1000 shares authorized; only 500 of
         these shares were issued, with 375 (75%) going to Scott and
         125 (25%) going to Barbara. There was no shareholders'
         agreement. The corporate bylaws called for cumulative
         voting. Scott was the President of LindeCo, and Barbara was
         the Secretary. In its first year of operation, LindeCo brought
         in approximately six million dollars of gross revenues[.][fn.5]
         [The organization grew steadily and,] by 2012, LindeCo’s
         revenue was approximately [72] million dollars.[fn.6] As of
         2014, LindeCo had approximately 300 employees. From its

____________________________________________


5 Count III of Barbara’s complaint demanded that the trial court appoint a
custodian for LindeCo. Barbara’s Complaint, 9/18/13, at ¶¶ 45-46. Since this
claim was identical to that contained in Barbara’s Motion for Appointment of
Custodian, the trial court ruled that its earlier denial of Barbara’s Motion for
Appointment of Custodian was the law of the case. See Trial Court Opinion,
11/13/15, at 16. Thus, the court held, the trial was limited to the remaining
four claims in Barbara’s complaint. Id.


                                           -8-
J-A11018-19


       inception until 2012, Barbara received an annual distribution
       from LindeCo sufficient to pay her state and federal taxes;
       otherwise, LindeCo has not made any payments of dividends
       to its shareholders.

          [fn.5] LindeCo's initial profits stemmed largely from
          taking over the clients and accounts of Linde Enterprises.

          [fn.6] Although LindeCo's revenue was consistently in the
          tens of millions of dollars, the company's recorded profit
          was generally in the $250,000[.00] to $500,000[.00]
          range; Scott testified that this was due to the high cost of
          subcontracting and completing each particular job in
          comparison to the value of the contract for the job.

       In addition to Linde Enterprises and LindeCo, Scott was
       involved in a number of entities affiliated with those two
       companies. Among these entities were NEV (which is owned
       in equal sevenths by Scott, Barbara, and five of the [Six Key
       Employees]), Old Boston (which is owned in equal sixths by
       Scott and five of the [Six Key Employees]), BSL (owned
       equally by Barbara and Scott), TRSL, Forest City Partners,
       and Linde International. Each of these entities has the
       primary purpose of purchasing equipment and then renting it
       to LindeCo. . . .

       Soon after the formation of LindeCo, the relationship between
       Barbara and Scott soured. The facts regarding the start of
       these disagreements are disputed. In the spring of 2007,
       Scott offered Barbara a shareholder's agreement, which
       would have provided for the elimination of cumulative voting
       and an automatic buyout of Barbara's shares at book value
       upon her termination as an employee of the company.
       Barbara rejected this offer, because she felt that cumulative
       voting "allow[ed her] to have a place on the board of directors
       and receive financial information" and that LindeCo's book
       valuation significantly undervalued the company.[fn.7]
       Ultimately, the deal was unacceptable to Barbara both when
       it was offered and at the time of testimony. . . .

          [fn.7] Barbara stated that this is because she and Scott
          "controlled the bottom line and the value [of LindeCo] for
          tax purposes" meaning that any present book value
          "doesn't reflect the true value of the company going

                                    -9-
J-A11018-19


          forward." Scott was cross-examined on various assets
          that may be possessed by LindeCo and related companies
          but not reflected in the companies' book value.

       Barbara testified that, in 2007, Scott was engaging in an
       intimate relationship with a female employee at the office,
       and that when Barbara voiced her objections to the
       relationship to Scott, he "physically picked [Barbara] up out
       of [her] seat, threw [her] against the wall, picked [her] up
       again and threw [her] onto the floor;" saying that "he wanted
       [Barbara] out of his life and that he would destroy [her]."
       Scott adamantly denied that he had a romantic relationship
       with the employee, stating that Barbara entered his office
       and yelled at the employee, telling her to leave; Scott stated
       that, after he asked Barbara to leave his office multiple times
       to no avail, he "took her by the wrists, not hard, she stood
       up . . . [and] when [he] pushed back [to the door] . . . she
       fell on her derriere, didn't get hurt.” Scott states that he did
       not threaten to "destroy her" but that he later informed his
       sister that certain business decisions she was making would
       "economically destroy her." Barbara and Scott have not
       spoken directly to each other since this incident. Barbara
       states that Scott has exerted pressure on other members of
       LindeCo to not speak to Barbara, take her suggestions, or
       allow her to participate in the business; Scott and the
       individual defendants deny this.[fn.8]

          [fn.8] For instance, Paul Fedor stated that at no time did
          Scott ask him [not to] communicate with Barbara, and
          that he [chose] not to accept any calls or emails from
          [Barbara] "[b]ecause of the situation. [Because s]he
          sued [him]."

       As an employee of LindeCo, Barbara was responsible for
       dealing with OSHA claims[,] developing the company's safety
       protocol, working with the company's computer networks and
       other infrastructure, and otherwise dealing with the
       middle-management aspect of the company. What this
       meant in practice is the subject of no small dispute. Barbara
       testified that, in the early days of LindeCo, she, as part of a
       small team, developed a comprehensive system that allowed
       the company to track its monthly financial information and
       generate documents that "ultimately fed into the preparation
       of [LindeCo's] year end certified audit [that were given] to all

                                   - 10 -
J-A11018-19


       the banks and bonding companies . . . if, in fact, they were
       to request [them]." Barbara estimated that LindeCo had
       approximately five OSHA violations from its inception in 2006
       [until] her dismissal . . . , and that "every time one came up,
       [she] handled it." Alfred Ostroski stated that he reviewed all
       OSHA violations when they were reported to the company,
       and then Barbara represented the company at the relevant
       hearings. Barbara stated that she was additionally involved
       in the creation of LindeCo's safety program; Christopher
       Langel suggested that Barbara may have had input through
       the mid-2000s but that she was not involved with the
       physical writing of the document, and that ultimately
       LindeCo's 2011 safety manual was written by a third party
       and that Barbara had no involvement with it.

       [Appellants] provided a different characterization of
       Barbara's employment. Paul Fedor stated that "[Barbara's]
       involvement in the growth of Linde Enterprises . . . up
       through [LindeCo] until she was terminated . . . [was]
       minimal." Christopher Langel testified that Barbara's office
       was visible from his, and that "other than [for] management
       meetings . . . [he] saw Barbara in her office . . . very
       minimally." Robert McGraw stated that, "as a highly paid
       component of [LindeCo], what the company gets out of
       [Barbara's work] is nothing . . . we're not getting any net
       return on [Barbara's salary]."

       As an employee of LindeCo, Barbara received a salary of
       approximately      $120,000[.00]     with     an    additional
       $100,000[.00] in benefits. Among the benefits received were
       health insurance, vehicles for personal use, credit, and
       landscaping and maintenance care provided for Barbara's
       home and property. Fedor described how the maintenance
       work involved a great deal of work caring for Barbara's horses
       and "elaborate stable system," which took two people, one of
       whom worked at least a few hours seven days a week, to
       maintain. The testimony suggested that Scott enjoyed some
       similar services but to a smaller degree.

       In 2010, Scott, worried about the possibility of key LindeCo
       employees leaving to work for competitors, decided to create
       a profit-sharing system to award a select few with equity in
       the company; all parties agreed that LindeCo could not
       survive if multiple key employees left.[fn.9] Scott stated that

                                   - 11 -
J-A11018-19


       "it was [his] idea and . . . decision as president and majority
       stockholder [of LindeCo] to have those six people who were
       . . . absolutely critical to the company to become directors.
       To become directors they had to become stockholders."
       Scott and these [Six Key Employees] agreed that the best
       method of doing this would be an issuance of stock.

          [fn.9] Indeed, Defendant Alfred Ostroski testified that he
          declined a job offer from a competitor specifically because
          of Scott's offer to become a shareholder in LindeCo.

       Barbara was not opposed to the [Six Key Employees]
       becoming directors[fn.10] or joining in a profit-sharing plan –
       in fact, she believed "it needed to be done to solidify
       [LindeCo's] management" – but she did not agree that the
       issuance of shares of LindeCo stock was the best method,
       stating that an issuance of stock would have a number of
       "down sides and tax ramifications" for both LindeCo and the
       . . . [Six Key Employees]. Upon learning of Scott's plan to
       issue stock, Barbara discussed a number of options with
       LindeCo's accountants [at] ParenteBeard, including the
       issuance of phantom stock or other bonus plans. Eventually,
       at the end of 2011 or beginning of 2012, ParenteBeard gave
       a presentation to the [Six Key Employees] regarding the
       alternatives to Scott's proposed stock issuance.         Alfred
       Ostroski testified that Barbara "told us [Six Key Employees]
       that if this went through and we became stockholders that
       she would sue us individually."

          [fn.10] In fact, Barbara voted for the [Six Key Employees]
          to become directors during an April 13, 2010
          management meeting, to "show[] them a level of financial
          information that would allow them to govern from the
          board." Barbara later found out that the minutes of this
          meeting had never been filed and that the members of
          the [Six Key Employees] had declined positions on the
          board. Multiple members of the [Six Key Employees]
          stated that this was because they did not wish to become
          involved in the worsening relationship between Barbara
          and Scott.

       Barbara stated that, ultimately, Scott refused to give the [Six
       Key Employees] any choice in the type of compensation they
       received and that they were afraid to speak up in

                                   - 12 -
J-A11018-19


       disagreement with Scott; Scott argued that he and the [Six
       Key Employees] were in complete agreement about the
       desirability of the proposed stock plan,[fn.11] and that
       Barbara's suggestions of drawbacks were a pretext to block
       the implementation of the plan, which would have diluted her
       share of LindeCo. Scott formally proposed variations on the
       plan via email in both September 2011 and December 2011,
       but Barbara did not sign the proposals. Ultimately, Barbara
       never acquiesced to the proposed stock issuance; in 2012
       LindeCo issued two years' worth of bonuses to the [Six Key
       Employees], which they then used to buy a combined 50 of
       Scott's 375 shares (four of the [Six Key Employees]
       purchased ten shares and two purchased five shares at book
       value of $6,200[.00] each).[fn.12,] [fn.13] These shares were
       sold with an agreement that, if any of the [Six Key
       Employees] left the company, they would be compelled to sell
       their stock back at the most recent year's book value.

          [fn.11] Paul Fedor testified that he "prefer[red] to take
          the risk" associated with stock as opposed to other, more
          direct profit sharing plans, because he "[didn't] need the
          money right now . . . [and] was looking for a [long term]
          investment." Robert McGraw echoed this sentiment,
          stating that "from [his] point of view . . . [he didn't] need
          [the] money right now" and that he "was looking for the
          end game."

          [fn.12] Scott stated that, although he felt it necessary
          "after two years of [LindeCo] not meeting [its] obligation,
          [to] do what [he] had to do," the eventual solution "was
          bad for the company . . . was bad for the employees . . .
          it was just a bad decision." Scott explained that this was
          partially because of the cost to the company in terms of
          bonuses; had the 50 shares received by the [Six Key
          Employees] been newly authorized, the bonus issued to
          receive them would only need to consist of the taxes owed
          on their value; whereas purchasing them from Scott
          required a bonus issuance equal to the taxes owed plus
          the book value of the stock.

          [fn.13] Alfred Ostroski testified that, between the time
          the [Six Key Employees] purchased the stock in LindeCo
          and August 2014, the overall company value had
          increased by approximately $1.25 million, meaning each

                                   - 13 -
J-A11018-19


          share   increased     approximately       $2,000[.00]     to
          $2,400[.00] in value.

       From 2010 to the middle of 2011, LindeCo's management
       meetings, historically attended by Barbara, Scott, and the
       [Six Key Employees], became less and less frequent, and the
       widening rift between Barbara and Scott came to a head in
       late 2011 when Scott sent Barbara an email on December 16,
       2011 purporting to call a meeting of LindeCo's shareholders
       just six days later on December 22, 2011. The agenda was
       to include a vote on proposed amendments to LindeCo's
       by-laws, including the elimination of cumulative voting.
       Barbara testified that, when she received this email, she
       "went to the by-laws and ascertained that it was the
       [LindeCo] secretary's job to call the meeting." Additionally,
       LindeCo's by-laws required at least ten days' notice before
       any proposed change to the by-laws. Barbara objected to
       the meeting taking place on December 22, and rescheduled
       it to March 9, 2012. At the March 9, 2012 shareholders'
       meeting, LindeCo's shareholders – that is, Scott, over
       Barbara's objection[fn.14] – voted to [amend the by-laws to]
       eliminate cumulative voting[,] change the role of the
       corporate secretary, [and] give the majority shareholder the
       power to remove the entire board of directors[. Scott then
       removed the board of directors and] replaced the board of
       directors with Scott and the [Six Key Employees]. At a
       Special Meeting of the Board of Directors, held on March 14,
       2012, the new board voted to dismiss/reelect corporate
       officers; Barbara was not elected to any position. It was
       Scott's opinion that Barbara, no longer a director or officer of
       LindeCo, had been "terminated as an employee in March of
       [2012]."

          [fn.14] Barbara introduced official objections to the
          proposed shareholder actions to be voted on at the March
          9, 2012 meeting, objecting to the following effects of the
          proposal: "Circumvents the proper role of the secretary .
          . . [;] seeks to change quorum requirements for the
          transaction of business . . . [;] permits the transaction of
          business in the absence of a quorum . . . [;] shareholder
          [cumulative] voting withdrawn . . . [;] restrict[ion of] the
          power of minority interests to fill vacancies on the board
          of directors . . . [; and,] empower[ing] the single majority
          shareholder to remove the entire board without cause."

                                   - 14 -
J-A11018-19


          Barbara characterized these proposed amendments as
          "serv[ing] no other purpose than to subordinate the board
          of directors to the whims of a single majority shareholder
          by changing the way in which board members are
          replaced."

       Even though Scott viewed the events of the March [2012]
       meeting[s] as effectively terminating Barbara, LindeCo
       offered Barbara what was essentially a severance package
       shortly afterwards.        This package would have allowed
       Barbara to "withdraw up to $5,000[.00] per week from her
       equity in [LindeCo], approximately 25 percent of $3 million
       equal to $750,000[.00] equal to 150 payments plus future
       year profits."[fn.15] Scott stated that Barbara didn't respond to
       the offer, which he considered a starting point in
       negotiations, and "did nothing, continued to get a salary,
       continued to charge things, didn't come to the office, [and]
       didn't talk to people" for approximately seven months after
       the offer was made. . . .

          [fn.15] The $750,000[.00] represented an estimated
          book value of $6,000[.00] per share for each of Barbara's
          125 shares.      Scott acknowledged that "of course
          [Barbara] would want" her shares to be bought out at fair
          value, but to determine fair value the company would "be
          off on another half a million dollars figuring out what that
          is."

       [Barbara testified that her removal from the board and from
       her position as secretary made it so that she was “no longer
       allowed to have access to any financial information, other
       than [year-end] financials;” she testified that “[i]t was
       impossible for [her] to do [her] job without financial
       information.”    Further, Barbara testified that, after her
       removal from the board: she was “denied access entirely” to
       the LindeCo computer system; “all of [her] belongings were
       removed from [her] office” and she was not permitted back
       into her office; and, “[n]o one [at LindeCo] would speak to
       [her], no one would reply to [her] emails.”]

       Barbara was officially terminated as a LindeCo employee on
       October 31, 2012.




                                    - 15 -
J-A11018-19


       [Barbara testified that her termination devastated her
       financially.   This included:     the loss of her annual,
       $120,000.00 salary; the loss of medical benefits for her and
       her children; and, the loss of additional benefits of
       approximately $100,000.00 per year. Barbara also testified
       that Scott and the Six Key Employees financially harmed her
       in other ways; specifically, by looting related companies in
       which she had an ownership interest.] . . . For instance,
       although Barbara is still a shareholder in Linde Enterprises,
       she states that she has not been able to withdraw any money
       from that company "because Scott had stripped all the cash
       and equipment from that company." . . . [As to this,] Barbara
       calls attention to a transaction made at a meeting of Linde
       Enterprises in December 2012 that arose out of two
       preexisting promissory notes. The first note, dating from
       October 1, 2010, obliged LindeCo to pay Linde Enterprises
       the sum of $1,516,200[.00]. On May 25, 2012, LindeCo
       borrowed an additional $1.2 million from Linde Enterprises,
       repayable over 119 months. The note was signed by Robert
       Hessling for LindeCo and Scott for Linde Enterprises.

       Due to the ongoing disagreements between Eric, Scott, and
       Barbara regarding Linde Enterprises, the three siblings met
       on December 3, 2012, at which time Scott offered to
       purchase the shares of both Eric and Barbara, which they
       declined. At a December 11, 2012, meeting of the LindeCo
       board of directors, at which Barbara was not present, [Scott]
       caused Linde Enterprises to purchase 319 of Scott's 320
       shares in Linde Enterprises, which were held in the Scott F.
       Linde Family S Corporation Trust.        In exchange, Linde
       Enterprises assigned to the Scott F. Linde Family S
       Corporation Trust both the entire $1,148,796.70 remaining
       to be paid on the May 25, 2012 note and a portion of the
       October 1, 2010 note, in the value of $291,721.60, for a total
       of $1,440,518.30. The Trust, through Scott, then made
       immediate demand on the assigned notes and was paid by
       LindeCo. Barbara alleges that the value at which Scott's
       shares in Linde Enterprises were to be purchased was
       determined unilaterally by Scott himself,[fn.16] and ultimately
       that this transaction was designed to drain cash from Linde
       Enterprises by preventing it from collecting on its notes, thus
       depriving Barbara of what was at that point her primary
       source of funds. Scott stated that the value of the stock was
       determined by a shareholder's agreement that set the price

                                   - 16 -
J-A11018-19


       of any stock purchased by Linde Enterprises at book value as
       of the prior December 31, and that said value was determined
       by the previous year's financial report. Commenting on this
       deal, Robert McGraw testified that he approved this
       transaction because it "got debt off of the balance sheet" and
       that he was satisfied that the financial aspects of the
       transaction were beneficial to LindeCo. McGraw stated that
       he did not consider the impact this transaction would have on
       Barbara, and did not consider whether the money paid was a
       fair value for Scott's shares in Linde Enterprises because it
       had “nothing to do with what [the Board was] voting on."
       Christopher Langel added that the transaction helped
       disentangle LindeCo from the “turmoil” surrounding Barbara,
       Eric, and Scott's "struggle for the management of [Linde]
       Enterprises."

          [fn.16] Paul Fedor testified that he relied on Robert
          Hessling's assurances regarding valuations in deciding to
          vote for this transfer.

       Barbara also suggests that Scott caused Linde Enterprises to
       sell off its assets, which consisted primarily of construction
       equipment that was necessary to function as a contractor.
       There was some dispute about the number and value of the
       pieces of equipment held by Linde Enterprises; Barbara
       suggested that, in October of 2012, Linde Enterprises owned
       approximately       80   pieces    of   equipment      totaling
       $600,000[.00] to $700,000[.00] in market value,[fn.17]
       whereas [Appellants] contend there [were] 30 pieces worth
       $200,000[.00] to $300,000[.00]. What is not disputed is
       that approximately 30 pieces of equipment were put up for
       sale on an online auction site; with the exception of a single
       tractor, all of this equipment was purchased by LindeCo.
       Many of the items received upwards of 20 bids and sold for
       well over the starting price; ultimately, the pieces sold for a
       combined $174,900[.00]. Again, Barbara contends that this
       was a naked attempt to strip Linde Enterprises - and thus
       Barbara herself - of its ability to make money and provide
       [her with] a source of income. Barbara testified that the
       proceeds from this sale did not end up with Linde Enterprises,
       and that she doesn't know where the proceeds ultimately
       went. Paul Fedor, who was in charge of purchasing the
       equipment, also did not know where the proceeds from the
       sale ended up.

                                   - 17 -
J-A11018-19



           [fn.17] This valuation is based on an appraisal by a third
           party named Hunyady.

        Similarly, Barbara has accused Scott of controlling which of
        his many enterprises LindeCo contracts with, and has
        improperly diverted work from Linde-affiliated entities that
        Barbara co-owns to entities that she does not own. Robert
        McGraw testified that the decisions to purchase equipment,
        including deciding which entity was to own a particular piece
        of equipment, were generally made by Scott. McGraw denied
        that rental or purchasing decisions were based on the
        particular owners of the various entities, but did admit that
        "in the short term" more equipment has gone into Old
        Boston, of which Barbara is not a part-owner, than NEV,
        [which is owned, in part, by Barbara]. As early as 2005,
        Barbara was concerned that particular jobs were going to
        Linde International, in which she did not hold shares, rather
        than other companies under the Linde umbrella. Christopher
        Langel testified that certain companies would receive certain
        jobs for reasons related to unions, but that he understood
        why Barbara would be in "opposition to work being sent to
        [an] entity of which she didn't have an interest." Scott
        testified that different entities were targeted to different
        markets, and that Linde International was the primary
        company for jobs more than 75 miles from LindeCo
        headquarters. Regarding BSL, the company owned equally
        by Barbara and Scott, Scott stated that, although Barbara
        never blocked equipment from being bought by BSL, "[t]he
        problem is when you go to [Barbara] and you go to get a
        bank financing statement, she wants her house off, she wants
        this, she wants to talk to them, she wants everything . . . she
        didn't bring any equipment to be put in there. She never
        mentioned to me that I have this piece, I found this piece, I
        want to buy it there."

        It is clear from the facts of this case as described above that
        the disagreements between Barbara and Scott are pervasive,
        infecting the business of LindeCo and causing a great amount
        of distress to all parties involved.

Trial Court Opinion, 11/13/15, at 1-16 (citations and some capitalization and

footnotes omitted).


                                    - 18 -
J-A11018-19



      From this evidence, the trial court found the following:

     LindeCo, as a company, “appears to be rather healthy” and “has been

      well-managed.” Id. at 18-19.

     LindeCo is “run primarily by Scott . . . [and Scott’s] removal from the

      LindeCo board of directors would be devastating to the company and

      would harm the interests of all stockholders, including [Barbara].” Id.

      at 22.

     Although the company has been well-managed, Scott, as the majority

      shareholder, “has not always protected the interests of the company’s

      minority shareholder, Barbara.” Id. at 19.

     Scott’s “elimination of cumulative voting, followed by the dismissal of

      the entire board of directors and reappointment of the entire board

      minus Barbara” was “motivated in part by [his] animus against

      Barbara.” Id.

     “Barbara’s dismissal from the board of directors and, ultimately, from

      the company, was designed to prevent Barbara from attaining LindeCo’s

      financial information, to keep her out of the premises, and to get her

      out of [Scott’s] life.” Id.

     Scott’s “diminution [of] Barbara’s role in the company and access to

      company financial records” constituted “oppressive conduct” and a

      squeezing-out of the minority shareholder, Barbara, from LindeCo. Id.;

      Trial Court Opinion, 9/20/18, at 17 n.14.




                                    - 19 -
J-A11018-19



     Further evidence of Scott’s oppressive conduct towards Barbara is found

      in:   the unaccounted-for purchase, by LindeCo, of assets that were

      owned by Linde Enterprises (a company that Barbara co-owned), which

      “strip[ped] Linde Enterprises - and thus Barbara herself - of its ability

      to make money and provide [Barbara with] a source of income” and,

      the 2012 payment, authorized by LindeCo’s board of directors, to the

      Scott F. Linde Family S Corporation Trust, of approximately $1.4 million.

      The latter event occurred after Scott caused Linde Enterprises to

      purchase almost all of his shares in Linde Enterprises in exchange for

      Linde Enterprises’ assignment – to the Trust – of the amount that

      LindeCo owed Linde Enterprises under certain promissory notes. Trial

      Court Opinion, 11/13/15, at 19-20; Trial Court Opinion, 9/20/18, at 17

      n.14.

     On March 14, 2012, “the LindeCo board of directors, which consisted at

      that time of Scott [and the Six Key Employees], removed Barbara from

      her position as LindeCo secretary, effectively cutting off her access to

      financial information, and caused her over the coming months to be

      removed from her office and terminated as an employee.” Trial Court

      Opinion, 11/13/15, at 23-24.

     “[T]he entire board of directors, from the time the board consisted of

      Scott and the [Six Key Employees] onward, engaged in a course of

      conduct that effectively [squeezed] Barbara [] out of LindeCo.” Id. at

      24.

                                     - 20 -
J-A11018-19



        The Six Key Employees “did aid and abet Scott [] in his breach of the

         fiduciary duty he owed to the shareholder Barbara . . . and thus the [Six

         Key Employees], in their capacity as members of the LindeCo board of

         directors, are liable for any damage caused to Barbara [] by the breach.”

         Id.

        “[T]he evidence supports a finding of civil conspiracy against Scott []

         and each of the [Six Key Employees].” Id. at 25.

         The trial court thus concluded that: Scott breached his fiduciary duties

to Barbara; the Six Key Employees aided and abetted Scott’s breach of his

fiduciary duties to Barbara; and, Scott and the Six Key Employees engaged in

a civil conspiracy to harm Barbara. Trial Court Order, 11/13/15, at 1-2. The

trial court then sua sponte ruled that Barbara was entitled to the remedy of

having her shares in LindeCo bought out, by Appellants, at fair value. Id. at

2.       However, the trial court ruled that it could not “make a proper

determination of the fair value of [Barbara’s] shares of LindeCo based upon

the record before it.” Trial Court Opinion, 11/13/15, at 21. The trial court

ordered further discovery and a later evidentiary hearing, limited to the

valuation issue. Id.; see also Trial Court Order, 11/13/15, at 2.6 Thus, in
____________________________________________


6 We note that, following the liability phase of the proceeding, Appellants filed
a motion entitled “motion for post trial relief.” Appellants’ Motion for Post-Trial
Relief, 12/1/15, at 1-5. Within this motion, Appellants claimed that they were
entitled to a judgment notwithstanding the verdict (“JNOV”) with respect to
the trial court’s finding of liability on all claims. See id. As is relevant to the
current appeal, Appellants raised the following claims. First, they claimed that



                                          - 21 -
J-A11018-19



effect, the trial court sua sponte reopened the case and bifurcated it into

liability and damages phases.7

       The trial court held the damages phase of the trial on August 28 and

August 29, 2017.       During this time, the trial court heard testimony from:

Barbara’s valuation expert, Gregory Cowhey; Appellants’ valuation expert,

John Stoner; and, Scott.          See N.T. Trial, 8/28/17 at 1-277; N.T. Trial,

8/29/17, at 277-327. The trial court entered its opinion and decision in the

matter on December 28, 2017. It ruled that Barbara’s shares had a fair value

of $4,433,000.00 and that Barbara was entitled to $959,000.00 in interest;

the trial court ruled that Barbara was entitled to a total award of

$5,392,000.00.


____________________________________________


the trial court erred when it found that Scott breached his fiduciary duty to
Barbara because: “[t]here is no evidence of record that [Scott’s] actions as
president and majority shareholder of [LindeCo] were for his own self interest
and not in the best interest of all of the shareholders of [LindeCo];” “[t]he
record is devoid of any illegal, oppressive[,] or fraudulent acts by [Scott]
against [Barbara];” and, “[t]he court ignored the facts and evidence that the
actions of [Appellants] were within the Business Judgment Rule.” Id. at 3-4
(some capitalization omitted). Appellants also claimed that the trial court
erred in finding for Barbara on her aiding and abetting and civil conspiracy
claims because “the [Six Key Employees] were not shareholders of [LindeCo]
at the time of the shareholder’s meeting on March 9, 2012.” Id. at 4 (some
capitalization omitted).

7 During the first phase of the trial, the trial court heard evidence on liability
and Barbara’s compensatory damages. Thereafter, the trial court convened a
second phase of the trial, limited to the valuation of Barbara’s shares in
LindeCo, which was the trial court’s chosen, equitable remedy in this case.
We treat this as a bifurcation of the trial for procedural and issue preservation
purposes. See infra at **24-26 n.7.


                                          - 22 -
J-A11018-19



      Following the denial of Appellants’ post-trial motion, Appellants filed a

timely notice of appeal to this Court. Appellants raise six claims on appeal:

        1. Did the lower court commit an abuse of discretion and err
        as a matter of law when it found that Defendant, Scott Linde,
        breached his fiduciary duty and had frozen Plaintiff, Barbara
        Linde, out of [LindeCo], and refused to apply the Business
        Judgment Rule to Scott Linde's conduct[?]

        2. Did the lower court commit an abuse of discretion and err
        as a matter of law when it found that the [Six] Key Employees
        aided and abetted Defendant, Scott Linde, in the breach of
        his fiduciary duties but refused to apply the Business
        Judgment Rule to the [Six] Key Employees' conduct[?]

        3. Did the lower court commit an abuse of discretion and err
        as a matter of law when it found that Defendant, Scott Linde
        and the [Six] Key Employees engaged in a civil conspiracy to
        freeze Barbara Linde, out of [LindeCo?]

        4. After Plaintiff, Barbara Linde, had rested and the record
        was closed on August 28, 2014, did the lower court commit
        an abuse of discretion and err as a matter of law when it
        ordered an evidentiary hearing to determine the fair value of
        Barbara's shares in [LindeCo] since Barbara never asserted a
        claim or cause of action in the complaint to be bought out of
        [LindeCo] as a minority shareholder or as a dissenting
        shareholder under 15 Pa.C.S.A. § 1571-1580 and entered
        judgment in the amount of $4,433,000[.00] against Scott
        Linde and each of the [Six] Key Employees[?]

        5. Did the lower court commit an abuse of discretion and err
        as a matter of law when it awarded prejudgment interest in
        the amount of $959,000[.00] from December 31, 2012 at
        4.5% per annum because prior to the lower court's order of
        December 28, 2017 there was no sum certain which was to
        be paid by Defendant, Scott, and the [Six] Key Employees to
        Barbara or the date upon which a sum certain was to be
        paid[?]

        6. Did the lower court commit an abuse of discretion and err
        as a matter of law when it determined the fair value of

                                    - 23 -
J-A11018-19


         [LindeCo] at $17,731,000[.00] and thus the respective
         allocation of the fair value of Barbara's shares at
         $4,433,000[.00] because the lower court solely relied on
         Barbara's valuation expert's opinion of value which was faulty
         because he utilized non comparable guideline companies and
         his elimination of long standing recognized business methods
         historically utilized by [LindeCo] in order to establish a
         hypothetical fair value of [LindeCo?]

Appellants’ Brief at 7-9 (some capitalization omitted).

       First, Appellants claim that the trial court erred when it found that Scott

breached his fiduciary duty to Barbara.            This claim is composed of three

sub-arguments. First, Appellants claim, Scott did not breach his fiduciary duty

to Barbara because “all of Scott’s actions were in furtherance of his fiduciary

duty to the shareholders of [LindeCo].” Id. at 24. Second, Appellants claim

that Scott is entitled to the benefit of the business judgment rule and is

insulated from liability in this case because all of his actions were done in good

faith and he “honestly and rationally believed [his] decisions were in the best

interest of the corporation.” Id. at 34. Finally, Appellants claim that the trial

court’s denial of Barbara’s Motion to Appoint a Custodian “affirmatively

establish[es]” that Scott acted reasonably towards Barbara.8 Id. at 36-37.

These claims fail.

____________________________________________


8 Barbara devotes a significant portion of her brief to various arguments that
Appellants waived all of their issues on appeal. See Barbara’s Brief at 11-27.
First, Barbara contends, Appellants waived their claims that the trial court
erred in finding: that Scott breached his fiduciary duty to Barbara; that the
Six Key Employees aided and abetted Scott’s breach; and, that Scott and the
Six Key Employees engaged in a civil conspiracy. Barbara argues that waiver
is required because Appellants never moved for a compulsory non-suit at the



                                          - 24 -
J-A11018-19


____________________________________________


close of Barbara’s case or a directed verdict at the close of evidence on any of
these issues. Barbara’s Brief at 12-13.

As we have held, “under our caselaw, to preserve the right to request a JNOV
post-trial, a litigant must first request a binding charge to the jury or move
for a directed verdict or a compulsory non-suit at trial.” Youst v. Keck’s
Food Serv., Inc., 94 A.3d 1057, 1071 (Pa. Super. 2014) (quotations,
citations, and corrections omitted); see also Felix v. O’Brien, 199 A.2d 128,
129 (Pa. 1964). Nevertheless, in this case, the liability phase of the trial was
conducted by submission of the record, as created during the six-day hearing
on Barbara’s Motion for Appointment of Custodian, to the trial court for
decision. Thus, the trial court’s liability determination was based upon an
existing, closed record. Further, the certified record does not disclose the
circumstances under which the record was submitted to the trial court and we
do not see any place where the trial court gave Appellants a valid opportunity
to move for a directed verdict or a compulsory non-suit upon submission of
the record or during the liability phase of the trial. Thus, it appears as though
the first time Appellants could have requested this type of relief was in their
December 1, 2015 “motion for post trial relief,” which they filed after the
liability phase of the proceeding. See Appellants’ Motion for Post Trial Relief,
12/1/15, at 1-5. Therefore, to the extent Appellants raised their first three
claims in this December 1, 2015 motion, the claims are not waived for failure
to move for a directed verdict or a compulsory non-suit at trial. See id.

Next, Barbara claims that Appellants waived their first three appellate issues
because they did not include the claims in the post-trial motion that they filed
after the damages phase of the trial. Barbara’s Brief at 17-19. This claim
fails. As noted above, following the liability phase of the proceedings,
Appellants filed their December 1, 2015 “motion for post trial relief.” Although
the December 1, 2015 motion was filed after the liability phase of the
proceeding (and, thus, prior to the trial court’s award of damages), Appellants’
December 1, 2015 motion provided the trial court with the “opportunity to
review and reconsider its earlier rulings and correct its [alleged] error[s]”
during the liability phase. See Meeting House Lane, Ltd. v. Melso, 628
A.2d 854, 856 (Pa. Super. 1993); see also Stevenson v. General Motors
Corp., 521 A.2d 413, 419 (Pa. 1987) (“the two phases [of a bifurcated trial]
are viewed as two halves of a single proceeding”). Thus, to the extent
Appellants raised their first three claims in this December 1, 2015 motion, the
motion fulfilled the purpose behind Rule 227.1 and waiver is not required
simply because Appellants failed to repeat the claims in the post-trial motion
they filed after the damages phase of the proceeding. See Meeting House



                                          - 25 -
J-A11018-19



____________________________________________


Lane, 628 A.2d at 856 (“[Rule 227.1’s] purpose is to provide the trial court
with an opportunity to review and reconsider its earlier rulings and correct its
own error”); c.f. Stevenson, 521 A.2d at 419 (holding that, in a bifurcated
trial, the trial court is permitted to “examine all of the evidence in ruling on
post-trial motions filed after the damage verdict ends the trial”).

Third, Barbara argues that Appellants waived all of their issues on appeal, as
Appellants’ post-trial motion did not “disclose to the trial court the location in
the record in which it is claimed the issue was previously presented and
preserved.” Barbara’s Brief at 20. We conclude that, in this case, Appellants’
failure to “state how the grounds were asserted in pre-trial proceedings or at
trial” does not result in the wholesale waiver of Appellants’ claims on appeal.
See Pa.R.C.P. 227.1(b)(2); see also Meeting House Lane, 628 A.2d at 857
(“[w]e acknowledge that appellant's post-trial motion was not in full
conformity with both the spirit and the letter of Rule 227.1's requirement that
the post-trial motion state how the grounds for relief were asserted in a
pre-trial proceeding or at trial. . . . However, the tenor of our law would not
find appellant's failure to constitute waiver of his issues that were otherwise
properly preserved”).

Fourth, Barbara observes that, following the damages phase, the trial court
denied Appellants’ post-trial motion and, in its order, the trial court declared
that it denied relief because Appellants’ post-trial motion failed to “state how
the grounds were asserted in pre-trial proceedings or at trial.” See Barbara’s
Brief at 21-22; Trial Court Order, 4/3/18, at 1; see also Pa.R.C.P. 227.1(b).
According to Barbara, Appellants waived all of their claims on appeal because,
within their Rule 1925(b) statement, Appellants did not specifically challenge
the trial court’s “determination that all of the [issues raised in the] post-trial
motions . . . were waived.” Barbara’s Brief at 21. Barbara’s waiver claim fails
because, in this case, Appellants’ challenge to the trial court’s waiver
determination was subsumed within Appellants’ more general challenges to
the trial court’s rulings and determinations. As such, this argument fails. See
Pa.R.A.P. 1925(b)(v) (“[e]ach error identified in the [Rule 1925(b)] Statement
will be deemed to include every subsidiary issue contained therein”).

Fifth, Barbara argues that Appellants waived all issue on appeal because their
Rule 1925(b) statement was prolix. Barbara’s Brief at 22. This argument
fails. Pa.R.A.P. 1925(b) (“the number of errors raised will not alone be
grounds for finding waiver”).




                                          - 26 -
J-A11018-19



       As we have explained:

         [a] JNOV can be entered upon two bases: (1) where the
         movant is entitled to judgment as a matter of law; and/or,
         (2) the evidence was such that no two reasonable minds
         could disagree that the verdict should have been rendered for
         the movant. When reviewing a trial court's denial of a motion
         for JNOV, we must consider all of the evidence admitted to
         decide if there was sufficient competent evidence to sustain
         the verdict. In so doing, we must also view this evidence in
         the light most favorable to the verdict winner, giving the
         victorious party the benefit of every reasonable inference
         arising from the evidence and rejecting all unfavorable
         testimony and inference. Concerning any questions of law,
         our [standard] of review is [de novo]. Concerning questions
         of credibility and weight accorded the evidence at trial, we
         will not substitute our judgment for that of the finder of fact.
         If any basis exists upon which the [fact finder] could have
         properly made its award, then we must affirm the trial court's
         denial of the motion for JNOV. A JNOV should be entered
         only in a clear case.
____________________________________________


Finally, Barbara claims that Appellants waived all of their issues because of
certain, insignificant defects in their brief. See Barbara’s Brief at 23-26.
Insignificant defects in a brief will not result in waiver. See Pa.R.A.P. 2101
(“if the defects are in the brief or reproduced record of the appellant and are
substantial, the appeal or other matter may be quashed or dismissed”);
AmeriChoice Fed. Credit Union v. Ross, 135 A.3d 1018, 1022 (Pa. Super.
2015) (“we need only quash an appeal based upon a defective appellate brief
if such defects impair our ability to conduct appellate review”) (quotations and
citations omitted).

Although the various waiver claims discussed above are unavailing, we will, of
course, only consider those claims that Appellants properly raised at the trial
level and preserved on appeal. See Pa.R.A.P. 302(a) (“[i]ssues not raised in
the lower court are waived and cannot be raised for the first time on appeal”);
Pa.R.A.P. 1925(b)(4)(vii) (“[i]ssues not included in the [Rule 1925(b)]
Statement . . . are waived”); Commonwealth v. Spotz, 716 A.2d 580, 585
n.5 (Pa. 1999) (“[the Pennsylvania Supreme Court] has held that an issue will
be deemed to be waived when an appellant fails to properly explain or develop
it in his brief”).


                                          - 27 -
J-A11018-19



Am. Future Sys., Inc. v. BBB, 872 A.2d 1202, 1215 (Pa. Super. 2005)

(quotations and citations omitted).

      Appellants’ first sub-argument on appeal contends that the trial court

erred when it concluded that Scott breached his fiduciary duty to Barbara

because “all of Scott’s actions were in furtherance of his fiduciary duty to the

shareholders of [LindeCo].” Id. at 24. This claim fails.

      Scott is the majority and controlling shareholder of LindeCo and Barbara

is the minority shareholder of the corporation. As our Supreme Court has

explained:

        It has long been recognized that majority shareholders have
        a duty to protect the interests of the minority. This Court has
        stated that “majority stockholders occupy a quasi-fiduciary
        relation toward the minority which prevents them from using
        their power in such a way as to exclude the minority from
        their proper share of the benefits accruing from the
        enterprise.” [Hornsby v. Lohmeyer, 72 A.2d 294, 298 (Pa.
        1950)]. This does not mean, of course, that majority
        shareholders may never act in their own interest, but when
        they do act in their own interest, it must be also in the best
        interest of all shareholders and the corporation.

Ferber v. Am. Lamp Corp., 469 A.2d 1046, 1050 (Pa. 1983) (emphasis and

some citations omitted); see also 2 O'NEAL & THOMPSON'S OPPRESSION           OF

MINORITY SHAREHOLDERS & LLC MEMBERS § 7:3 (“[w]hether imposed because of

the controlling shareholders' direct influence acting in their capacity as

shareholders or because of indirect influence through directors or officers

whom they control, courts require controlling shareholders to exercise their

powers in good faith and in a way that does not oppress the minority”).



                                      - 28 -
J-A11018-19



      Further, LindeCo is a closely held corporation. See 15 Pa.C.S.A. § 1103

(defining a “closely held corporation” as: “[a] business corporation that: (1)

has not more than 30 shareholders; or (2) is a statutory close corporation”).

A closely held corporation has certain, special characteristics that differentiate

it from a publicly held corporation:

         [In a closely held corporation,] there often is no separation
         of function between those who provide the capital and those
         who manage the enterprise. Closely held enterprises tend to
         entail more intimate and intense relationships among a
         smaller number of participants. Such an enterprise is not just
         a vehicle for investment of the participants' monetary capital
         but also serves as a vehicle for investment of their human
         capital by providing everyday employment. Shareholders in
         a close corporation usually expect both employment and a
         meaningful role in management. Further, they often have
         additional bonds, such as family or other personal
         relationships that are interwoven with business ties and
         influence what they hope and expect to derive from the
         enterprise.

         In a close corporation setting, the norm of free transferability
         of shares is illusory. Because of the size of the business and
         the small number of participants there is no ready market for
         interests in the enterprise. Indeed, because of the close
         personal relationship that characterizes the closely held
         business, the participants often affirmatively restrict who can
         join the enterprise to avoid being stuck in an intimate
         relationship with someone with whom they are not
         compatible.

2 O'NEAL & THOMPSON'S OPPRESSION       OF   MINORITY SHAREHOLDERS & LLC MEMBERS

§ 7:2.

      As the United States District Court for the Western District of

Pennsylvania explained,     the   unique      characteristics of a closely held




                                       - 29 -
J-A11018-19



corporation create unique opportunities for majority shareholders to oppress

minority shareholders:

         The acute vulnerability of minority shareholders in the
         closely-held corporation is well recognized. It stems
         principally from two factors. Because of its controlling
         interest, the majority is able to dictate to the minority the
         manner in which the corporation shall be run. In addition,
         shares in closed corporations are not publicly traded and a
         fair market for these shares is seldom available. In contrast,
         a partner can act to dissolve a partnership [and] a
         shareholder in a large public-issue corporation can sell his
         stock on the market if he is dissatisfied with the way things
         are run. Dissension within the close corporation tends to
         make the minority interest even more unattractive to a
         prospective purchaser. As a consequence, a shareholder
         challenging the majority in a close corporation finds himself
         on the horns of a dilemma, he can neither profitably leave
         nor safely stay with the corporation. In reality, the only
         prospective buyer turns out to be the majority shareholder.

Orchard v. Covelli, 590 F.Supp. 1548, 1557 (W.D.Pa. 1984).

       Legal commentators have also observed that, in a close corporation,

minority shareholders are particularly vulnerable to being “squeezed-out” by

the majority. In O'NEAL   AND   THOMPSON'S OPPRESSION   OF   MINORITY SHAREHOLDERS

AND   LLC MEMBERS, the authors define the terms “squeeze-out” and “partial

squeeze-out” in the following manner:

         By the term "squeeze-out" is meant the use by some of the
         owners or participants in a business enterprise of strategic
         position, inside information, or powers of control, or the
         utilization of some legal device or technique, to eliminate
         from the enterprise one or more of its owners or participants.
         . . . [The term “partial squeeze-out” means an] action which
         reduces the participation or powers of a group of participants
         in the enterprise, diminishes their claims on earnings or
         assets, or otherwise deprives them of business income or
         advantages to which they are entitled.        A squeeze-out

                                      - 30 -
J-A11018-19


         normally does not contemplate fair payment to the squeezees
         for the interests, rights, or powers which they lose.

                                           ...

         The term “freeze-out” is often used as a synonym for
         “squeeze-out.”


1 O'NEAL & THOMPSON'S OPPRESSION          OF   MINORITY SHAREHOLDERS & LLC MEMBERS

§ 1:1.

       As we have held: “an attempt by a group of majority shareholders to

‘freeze out’ minority shareholders for the purpose of continuing the enterprise

for the benefit of the majority shareholders constitutes a breach of the

majority shareholders' fiduciary duty to the minority shareholders.”9 Viener

v. Jacobs, 834 A.2d 546, 556 (Pa. Super. 2003); Ford v. Ford, 878 A.2d

894, 905 (Pa. Super. 2005) (“[f]reezing out the minority in order to benefit

the majority is a breach of fiduciary duty”); see also Orchard, 590 F.Supp.

at 1557 (“any attempt to ‘squeeze out’ a minority shareholder must be viewed

as a breach of [] fiduciary duty”); Ford, 878 A.2d at 900 (holding:

“[o]ppressive actions refer to conduct that substantially defeats the

‘reasonable expectations’ held by minority shareholders in committing their

capital to the particular enterprise”), quoting Gee v. Blue Stone Heights

Hunting Club, Inc., 604 A.2d 1141, 1145 (Pa. Cmwlth. 1992).


____________________________________________


9 Although we use the term “squeeze-out” in this opinion, we note that “[t]he
term ‘freeze-out’ is often used as a synonym for ‘squeeze-out.’” 1 O'NEAL &
THOMPSON'S OPPRESSION OF MINORITY SHAREHOLDERS & LLC MEMBERS § 1:1.


                                          - 31 -
J-A11018-19



       The evidence, viewed in the light most favorable to Barbara, thoroughly

supports the      trial   court’s   determination that   Scott   intentionally   and

systematically squeezed-out Barbara from LindeCo – and that Scott, thus,

breached his fiduciary duty to Barbara.10

       We will not restate all of the facts quoted above. However, we note

that, viewed in the light most favorable to Barbara, the evidence demonstrates

that Scott expressly threatened to squeeze-out Barbara from LindeCo in an

attempt to harm her, that Scott acted upon this threat, and that Scott

accomplished his intended squeeze-out. Indeed, Barbara testified that, after

Scott told her that “he wanted [her] out of his life and that he would destroy

[her],” Scott convened a March 9, 2012 special shareholders’ meeting. During

this meeting, and over Barbara’s objections, Scott changed the role of the

secretary of the corporation; changed the quorum requirements for

transacting business; amended the by-laws to eliminate cumulative voting;

and, “empowered the single majority shareholder to remove the entire board

without cause.” N.T. Trial, 4/29/14, at 58-59 and 63-65. All of these actions

____________________________________________


10  To support their argument on appeal, Appellants erroneously view the
evidence in the light most favorable to themselves. See Appellants’ Brief at
21-44. As noted above, this runs contrary to our standard of review. See
Am. Future Sys., 872 A.2d at 1215 (“[w]hen reviewing a trial court's denial
of a motion for JNOV, we must consider all of the evidence admitted to decide
if there was sufficient competent evidence to sustain the verdict. In so doing,
we must also view this evidence in the light most favorable to the verdict
winner, giving the victorious party the benefit of every reasonable inference
arising from the evidence and rejecting all unfavorable testimony and
inference”).


                                          - 32 -
J-A11018-19



were detrimental to Barbara’s interests and were in furtherance of Scott’s

expressed desire to get Barbara “out of his life” and to economically “destroy

[her].”

      Scott then removed Barbara from the board of directors and elected, as

directors, himself and the Six Key Employees. Id. at 58-59. Five days later

– during a meeting of the LindeCo board of directors – the new board

unanimously removed Barbara as secretary. Minutes of Meeting of Board of

Directors of LindeCo, 3/14/12, at 1.

      Barbara testified that her removal from the board and from her office as

secretary made it so that she was “no longer allowed to have access to any

financial information, other than [year-end] financials.” She testified that “[i]t

was impossible for [her] to do [her] job without financial information.” N.T.

Trial, 4/29/14, at 59-60. Further, Barbara testified that, after her removal

from the board: she was “denied access entirely” to the LindeCo computer

system; “all of [her] belongings were removed from [her] office” and she was

not permitted back into her office; and, “[n]o one [at LindeCo] would speak

to [her], no one would reply to [her] emails.” Finally, on October 31, 2012,

LindeCo formally terminated Barbara’s employment. Id. at 66.

      Barbara testified that her termination brought her financial ruin,

including: the loss of her annual, $120,000.00 salary; the loss of medical

benefits for her and her children; and, the loss of additional benefits of

approximately $100,000.00 per year. Id. at 67-70. Moreover, after Barbara’s

termination, Scott and the members of LindeCo’s board participated in other

                                       - 33 -
J-A11018-19



acts to “financially destroy[]” her.    See id. at 89.   These acts include the

payment, by LindeCo, of approximately $1.4 million, to the Scott F. Linde

Family S Corporation Trust for a debt that LindeCo originally owed to Linde

Enterprises – a company that Barbara co-owned; and, the unaccounted-for

purchase, by LindeCo, of the vast majority of Linde Enterprises’ assets. These

actions “effectively drained all cash from Linde Enterprises, to deny [Barbara]

access to [the money] and enable [her] to financially go forward, to achieve

the goal of financially destroying [her].” Id. at 89.

      The above evidence is sufficient to prove that Scott explicitly threatened

to eliminate Barbara from LindeCo – under an expressed desire to get her “out

of his life” and economically “destroy” her – and that Scott then used his

positions as a board member and the majority shareholder of LindeCo to do

so. Therefore, the evidence is sufficient to support the trial court’s decision

that Scott squeezed-out Barbara from LindeCo and, thus, that Scott breached

the fiduciary duties that he, the majority shareholder of LindeCo, owed to the

minority shareholder, Barbara. See Viener, 834 A.2d at 556 (“an attempt by

a group of majority shareholders to ‘freeze out’ minority shareholders for the

purpose of continuing the enterprise for the benefit of the majority

shareholders constitutes a breach of the majority shareholders' fiduciary duty

to the minority shareholders”).

      Appellants also argue that the trial court erred when it concluded that

Scott breached his fiduciary duty towards Barbara, as Scott’s actions fell within

the business judgment rule. See Appellants’ Brief at 33-35.

                                       - 34 -
J-A11018-19



      As our Supreme Court has held:

        The business judgment rule insulates an officer or director of
        a corporation from liability for a business decision made
        in good faith if he is not interested in the subject of the
        business judgment, is informed with respect to the subject of
        the business judgment to the extent he reasonably believes
        to be appropriate under the circumstances, and rationally
        believes that the business judgment is in the best interests
        of the corporation.

Cuker v. Mikalauskas, 692 A.2d 1042, 1045 (Pa. 1997) (emphasis added).

      Appellants’ claim on appeal immediately fails, as the trial court expressly

found that Scott intentionally squeezed-out Barbara from LindeCo – and that

he acted in bad faith and with “animus against Barbara” when doing so. Trial

Court Opinion, 11/13/15, at 19. As explained above, the evidence thoroughly

supports the trial court’s factual conclusions. Therefore, Appellants’ second

sub-claim necessarily fails. See also Viener, 834 A.2d at 554 (rejecting the

defendants’ claim that the business judgment rule insulated them from liability

for squeezing out the plaintiff from participating in the governance of a closely

held corporation; holding: “[t]he crux of this case is [plaintiff’s] contention

that he was ‘frozen out’ of meaningful participation in the governance of the

corporation that he co-founded. . . . Therefore, the ‘business judgment rule’

would not insulate [the defendants] from liability in this case, because the

issue is the prevention of a shareholder-director's participation in the

governance of a closely held corporation, as opposed to the power of the

corporation to manage its property and conduct its business affairs. As such,

judicial determination of this issue requires an analysis of the equitable


                                     - 35 -
J-A11018-19



relationship between [the plaintiff and the defendants] and, therefore, does

not implicate matters left to the business judgment of [the] corporate officers

or directors”).

      In Appellants’ third sub-argument, Appellants claim that the trial court’s

refusal to remove Scott from the board of directors and its denial of Barbara’s

Motion to Appoint a Custodian “affirmatively establish[es]” that Scott acted

reasonably towards Barbara.      Appellants’ Brief at 36-37.     This claim is

meritless.

      Removal of a director by the court is governed by 15 Pa.C.S.A.

§ 1726(c). This section declares:

        (c) Removal by the court.--Upon application of any
        shareholder or director, the court may remove from office
        any director in case of fraudulent or dishonest acts, or gross
        abuse of authority or discretion with reference to the
        corporation, or for any other proper cause, and may bar from
        office any director so removed for a period prescribed by the
        court. . . .

15 Pa.C.S.A. § 1726(c) (emphasis added).

      Section 1767 of the Business Corporation Law (“BCL”) authorizes a court

to appoint a custodian of a corporation.      In relevant part, Section 1767

provides:

        (a) General rule.-- . . . upon application of any shareholder,
        the court may appoint one or more persons to be custodians
        of and for any business corporation when it is made to appear
        that:

                                      ...




                                    - 36 -
J-A11018-19


            (2) in the case of a closely held corporation, the directors
            or those in control of the corporation have acted illegally,
            oppressively or fraudulently toward one or more holders
            or owners of 5% or more of the outstanding shares of any
            class of the corporation in their capacities as
            shareholders, directors, officers or employees. . . .

15 Pa.C.S.A. § 1767(a) (emphasis added).

      In context, the plain statutory language of both Section 1726(c) and

1767(a) makes it evident that the trial court is authorized – but not required

– to provide the sanctioned relief in the event the trial court makes the

necessary findings. See also A. Scott Enters., Inc. v. City of Allentown,

142 A.3d 779, 787 (Pa. 2016) (“[a]lthough ‘may’ can mean the same as ‘shall’

where a statute directs the doing of a thing for the sake of justice, it ordinarily

is employed in the permissive sense”); Commonwealth v. A.M. Byers Co.,

31 A.2d 530, 532 (Pa. 1943) (“[t]he word ‘may’ clearly implies discretionary

power. The language is permissive, rather than mandatory”). On this basis

alone, Appellants’ third sub-claim fails:      the trial court’s refusal to remove

Scott from the board of directors and its denial of Barbara’s Motion to Appoint

a Custodian simply do not “affirmatively establish[]” that Scott acted

reasonably towards Barbara. See Appellants’ Brief at 36. The rulings simply

mean that the trial court exercised its discretion in refusing to grant the

requested relief.

      Appellants’ first numbered claim on appeal thus fails.

      Next, Appellants claim that the trial court erred when it found that the

Six Key Employees aided and abetted Scott’s breach of his fiduciary duties.

According to Appellants, the trial court’s decision was erroneous because the

                                      - 37 -
J-A11018-19



court “totally ignored the application of the business judgment rule to their

actions as directors” and the court’s “conclusion is not supported by facts in

the record.” Appellants’ Brief at 45 and 47 (some capitalization omitted).

         Appellants have provided this Court with no argument as to how the trial

court “totally ignored the application of the business judgment rule to [the Six

Key Employees’] actions as directors.”          See id. at 45-48.   Therefore, this

sub-claim is waived.       Spotz, 716 A.2d at 585 n.5 (“[the Pennsylvania

Supreme Court] has held that an issue will be deemed to be waived when an

appellant fails to properly explain or develop it in his brief”); Rabatin v. Allied

Glove Corp., 24 A.3d 388, 396 (Pa. Super. 2011) (“this Court may not act as

counsel for an appellant and develop arguments on his behalf”).

         Appellants also claim that the trial court’s decision that the Six Key

Employees aided and abetted Scott’s breach of his fiduciary duties to Barbara

was “not supported by facts in the record.” Appellants’ Brief at 47. This claim

fails.

         Section 876 of the Restatement (Second) of Torts declares:

           For harm resulting to a third person from the tortious conduct
           of another, one is subject to liability if he

           (a) does a tortious act in concert with the other or pursuant
           to a common design with him, or

           (b) knows that the other's conduct constitutes a breach of
           duty and gives substantial assistance or encouragement to
           the other so to conduct himself, or




                                       - 38 -
J-A11018-19


        (c) gives substantial assistance to the other in accomplishing
        a tortious result and his own conduct, separately considered,
        constitutes a breach of duty to the third person.

Restatement (Second) of Torts § 876; Sovereign Bank v. Valentino, 914

A.2d 415, 421-424 (Pa. Super. 2006) (applying Section 876 of the Second

Restatement of Torts and concluding that the plaintiff “presented sufficient,

circumstantial evidence to demonstrate concerted tortious conduct on the part

of [the defendant]”).

     The trial court thoroughly explained why Appellants’ claim fails:

        Essentially, given [Section 876 of the Second Restatement of
        Torts, the Six Key Employees] must have either committed
        separate torts themselves in connection with the [squeezing]
        out of Barbara [] or pursued with Scott [] the common goal
        of [squeezing] out Barbara. . . . Although [the trial] court is
        not convinced that any of the [Six Key Employees] committed
        a separate tort against Barbara [], the evidence showed that
        on March 14, 2012, the LindeCo board of directors, which
        consisted at that time of Scott [and the Six Key Employees],
        removed Barbara from her position as LindeCo secretary,
        effectively cutting off her access to financial information
        [(and, hence, preventing her ability to do her work as an
        employee)], and caused her over the coming months to be
        removed from her office and terminated as an employee.
        Thus, [the trial] court finds that the entire board of directors,
        from the time the board consisted of Scott and the [Six Key
        Employees] onward, engaged in a course of conduct that
        effectively [squeezed-out] Barbara [from] LindeCo. As such,
        [the trial court found] that the [Six Key Employees] did aid
        and abet Scott [] in his breach of the fiduciary duty he owed
        to the [minority] shareholder Barbara [], and thus the [Six
        Key Employees], in their capacity as members of the LindeCo
        board of directors, are liable for any damage caused to
        Barbara [] by the breach.

Trial Court Opinion, 11/13/14, at 23-24.




                                     - 39 -
J-A11018-19



       We agree with the trial court’s cogent analysis and conclude that

Appellants’ second numbered claim on appeal fails.

       Third, Appellants claim that the trial court erred in finding that they were

liable for civil conspiracy because “Barbara failed to prove malice.” Appellants’

Brief at 51. Appellants did not raise this claim in their post-trial motions or in

their Rule 1925(b) statement. See Appellants’ Motion for Post-Trial Relief,

12/1/15, at 1-5; Appellants’ Motion for Post-Trial Relief, 1/8/18, at 1-11;

Appellants’ Rule 1925(b) Statement, 6/6/18, at 1-14. Therefore, the claim is

waived. See L.B. Foster Co. v. Lane Enterprises, Inc., 710 A.2d 55 (Pa.

1998) (“Pa.R.C.P. 227.1 requires parties to file post-trial motions in order to

preserve issues for appeal. If an issue has not been raised in a post-trial

motion, it is waived for appeal purposes”); Pa.R.A.P. 1925(b)(4)(vii)

(“[i]ssues not included in the [Rule 1925(b) Statement . . . are waived”).11

       Appellants’ fourth numbered claim on appeal asserts that the trial court

“erred in ordering [Appellants] to purchase Barbara’s shares in [LindeCo]

____________________________________________


11 Appellants also claim, in conclusory fashion, that “the acts of Scott and the
[Six] Key Employees as directors of [LindeCo] cannot be a civil conspiracy”
because they were acting as agents of LindeCo and LindeCo cannot conspire
with itself. See Appellants’ Brief at 52-53. Appellants did not raise this claim
in their post-trial motions or in their Rule 1925(b) statement. See Appellants’
Motion for Post-Trial Relief, 12/1/15, at 1-5; Appellants’ Motion for Post-Trial
Relief, 1/8/18, at 1-11; Appellants’ Rule 1925(b) Statement, 6/6/18, at 1-14.
Therefore, the claim is waived. Moreover, Appellants failed to develop this
claim in their brief. See Appellants’ Brief at 52-53. As such, waiver is required
for this independent reason. Spotz, 716 A.2d at 585 n.5.




                                          - 40 -
J-A11018-19



because Barbara never asked for such relief nor was such relief pled in

Barbara’s complaint.” Appellants’ Brief at 54 (some capitalization omitted).

This claim fails.

        Initially, we observe that Appellants do not claim that the trial court

could have only granted Barbara a buy-out if she complied with the procedures

set forth in the BCL’s subchapter on dissenters’ rights. See id. at 54-61; see

also 15 Pa.C.S.A. §§ 1105 and 1571-1580.12 Further, Appellants do not claim

____________________________________________


12   Section 1105 of the BCL, entitled “restriction on equitable relief,” declares:

           A shareholder of a business corporation shall not have any
           right to obtain, in the absence of fraud or fundamental
           unfairness, an injunction against any proposed plan or
           amendment of articles authorized under any provision of this
           title, nor any right to claim the right to valuation and payment
           of the fair value of his shares because of the plan or
           amendment, except that he may dissent and claim such
           payment if and to the extent provided in Subchapter D of
           Chapter 15 (relating to dissenters rights) where this title
           expressly provides that dissenting shareholders shall have
           the rights and remedies provided in that subchapter. Absent
           fraud or fundamental unfairness, the rights and remedies so
           provided shall be exclusive. Structuring a plan or transaction
           for the purpose or with the effect of eliminating or avoiding
           the application of dissenters rights is not fraud or
           fundamental unfairness within the meaning of this section.

15 Pa.C.S.A. § 1105 (footnote omitted); see also Orchard, 590 F.Supp. at
1560 (as the remedy for the minority shareholder’s successful breach of
fiduciary duty claim for being squeezed-out of a closely held corporation, the
trial court ordered that the majority shareholder buy-out the minority
shareholder’s interest in the corporation; the court held that the statutory
predecessor to Section 1105 did not preclude its chosen remedy and noted:
“[b]ecause the legislature has determined that the exclusive remedy for
certain corporate acts shall be specifically defined by statute, it does not follow



                                          - 41 -
J-A11018-19



that the trial court lacked the general equitable authority to order their

involuntary purchase of Barbara’s shares as a remedy for their oppressive

conduct and breach of fiduciary duty towards Barbara; nor do Appellants claim

that the trial court’s chosen remedy is too harsh. See id. at 54-61. Instead,

within the argument section of Appellants’ brief, Appellants claim only that the

trial court abused its discretion in ordering this particular remedy because

Barbara did not request this specific form of relief in her complaint.       Id.

Therefore, we shall confine our discussion of Appellants’ fourth numbered

claim to the only issue Appellants preserved on appeal: whether the trial court

“erred in ordering [Appellants] to purchase Barbara’s shares in [LindeCo]

because Barbara never asked for such relief nor was such relief pled in

Barbara’s complaint.”13, 14 Id. at 54 (some capitalization omitted); see also
____________________________________________


that the remedy is unavailable to redress other problems arising in the
corporate setting”).

13Within Appellants’ statement of questions involved, Appellants allude to trial
court error in reopening the record after Barbara “had rested and the record
was closed.” See Appellants’ Brief at 8. The argument section of Appellants’
brief contains no argument on this issue. See id. at 54-61. Therefore, any
such claim is waived. See Spotz, 716 A.2d at 585 n.5.

14 In conjunction with their claim, Appellants also state, in passing, that the
trial court erred in granting the relief because Barbara did not include a “cause
of action in the complaint to be bought out of [LindeCo].” Appellants’ Brief at
54 and 60 (some capitalization omitted). As explained in this opinion, the
court-ordered buy-out of Barbara’s shares was crafted as a remedy for the
claims pleaded in Barbara’s complaint – not as a separate cause of action.
Further, Appellants do not contest the trial court’s general equitable authority
to order a buy-out as a remedy for Barbara’s claims and Appellants do not
claim that Barbara could only have been granted a buy-out if she complied



                                          - 42 -
J-A11018-19



Spotz, 716 A.2d at 585 n.5 (“[the Pennsylvania Supreme Court] has held that

an issue will be deemed to be waived when an appellant fails to properly

explain or develop it in his brief”).

       Pennsylvania courts have variously characterized a breach of fiduciary

duty claim as sounding in tort and in equity. Ford, 878 A.2d at 899 (“[a]

claim of oppressive conduct, like a claim of breach of fiduciary duty, sounds

in equity”) (quotations and citations omitted); Viener, 834 A.2d at 554 (“[a]

claim of breach of fiduciary duty sounds in equity”); Wolf v. Fried, 373 A.2d

734 (Pa. 1977) (derivative suit charging corporate directors with breach of

fiduciary duty was an equitable action); but see B.G. Balmer & Co. v. Frank

Crystal & Co., 148 A.3d 454, 470 (Pa. Super. 2016) (characterizing a breach

of fiduciary duty claim as a tort claim); Drain v. Covenant Life Ins. Co., 712

A.2d 273, 278 (Pa. 1998) (characterizing a breach of corporate fiduciary duty

claim as a tort claim); Laurel Road Homeowners Ass’n, Inc. v. Freas, 191

A.3d 938, 949 (Pa. Cmwlth. 2018) (“a claim for breach of fiduciary duty

sounds in tort”); see also DAN B. DOBBS ET AL., THE LAW OF TORTS § 699 (2d ed.

2019) (“[a] breach of fiduciary duty . . . is a tort” that may permit both legal

and equitable remedies); Restatement (Second) of Torts § 874 cmt. b. (“[a]

____________________________________________


with the procedures set forth in the BCL’s subchapter on dissenters’ rights.
See Appellants’ Brief at 54-61; see also 15 Pa.C.S.A. §§ 1571-1580. Thus,
in discussing Appellants’ claim, we will only consider whether the trial court
“erred in ordering [Appellants] to purchase Barbara’s shares in [LindeCo]
because Barbara never asked for such relief nor was such relief pled in
Barbara’s complaint.” Appellants’ Brief at 54.


                                          - 43 -
J-A11018-19



fiduciary who commits a breach of his duty as a fiduciary is guilty of tortious

conduct to the person for whom he should act. The local rules of procedure,

the type of relation between the parties and the intricacy of the transaction

involved, determine whether the beneficiary is entitled to redress at law or in

equity”); In re Rural Metro Corp., 88 A.3d 54, 98 (Del. Ch. 2014)

(characterizing a breach of fiduciary duty claim as an “equitable tort”).

      Regardless of whether the claim is characterized as sounding in tort or

in equity, our courts have consistently held that, in appropriate cases,

equitable relief is available to redress the breach of a fiduciary duty. See

Wiseman v. Martorano, 175 A.2d 873, 874-875 (Pa. 1961) (providing the

plaintiff with equitable relief for his breach of fiduciary duty claim); Viener,

834 A.2d at 557-558 (the defendant breached his fiduciary duty to, and

squeezed-out the plaintiff in, a closely held corporation; we affirmed the trial

court’s chosen, equitable remedy, which ordered the defendant’s forced

buy-out of the plaintiff’s shares at fair value); Kessler v. Broder, 851 A.2d

944 (Pa. Super. 2004) (affirming the trial court’s issuance of a mandatory

preliminary injunction in favor of plaintiff and against defendants, based upon

a breach of fiduciary duty claim, after the controlling-shareholder-defendants

squeezed-out    the   minority-shareholder-plaintiff   from   the   corporation);

Spiegel v. Greenberg, 38 Pa. D. & C.2d 185 (C.C.P. Allegheny Cnty. 1965)

(“[t]his breach of fiduciary duty, as well as the shocking unfairness of the

agreement, gives rise to a right in equity for the plaintiff to set aside the

agreement and recover the money paid”).

                                     - 44 -
J-A11018-19



      To be sure, we have expressly held that equitable relief is available to

remedy the breach of fiduciary duty in cases such as this where a majority

shareholder in a closely held corporation squeezes-out a minority shareholder.

See Viener, 834 A.2d at 557-558; Kessler, 851 A.2d at 948-950. Thus, in

accordance with our precedent, equitable remedies were available to the trial

court in this case.

      As our Supreme Court has held, in equity:

        Under the prayer for general relief, a decree which accords
        with the equities of the cause may be shaped and rendered;
        the court may grant any appropriate relief that conforms to
        the case made by the pleadings although it is not exactly the
        relief which has been asked for by the special prayer. Under
        the prayer for general relief, the plaintiffs are entitled to such
        relief as is agreeable to the case made in the bill, though
        different from the specific relief prayed for.

Lower Frederick Twp. v. Clemmer, 543 A.2d 502, 512 (Pa. 1988)

(quotations, citations, and corrections omitted). Further, the Clemmer Court

held: “[a] prayer for general relief is as broad as the equitable powers of the

court. Under such a prayer a chancellor in equity may grant any relief that is

consistent with the theory and purpose of the action.” Id. (citations omitted);

see also Karpieniak v. Lowe, 747 A.2d 928, 931 (Pa. Super. 2000) (“[a]n

equity court may, of course, grant broader relief than that specifically

requested when there is a prayer for general relief. However, that relief must

be consistent with and agreeable to the case pleaded and proven”) (citations

omitted).




                                     - 45 -
J-A11018-19



      In the case at bar, the relief the trial court ordered was “consistent with

and agreeable to the case pleaded and proven.” See Karpieniak, 747 A.2d

at 931. We explain.

      Within Barbara’s complaint, Barbara claimed that Scott, as the

controlling shareholder, breached the fiduciary duties he owed to her as the

minority shareholder of LindeCo.      Barbara also alleged that the Six Key

Employees aided and abetted Scott’s breach of his fiduciary duties to her and

that Scott and the Six Key Employees engaged in a civil conspiracy to harm

her. Moreover, Barbara claimed that, due to Scott’s oppression, the trial court

should remove Scott “from office as an officer and director of” LindeCo. With

respect to each claim, Barbara included a general prayer for relief, requesting

that the trial court “[g]rant such other and further additional relief as the

[c]ourt may deem to be appropriate and just under the circumstances.”

      Further, the liability phase of the trial in this case consisted of record

evidence, which supports the trial court’s conclusions that:      Scott, as the

controlling shareholder of LindeCo, oppressed and breached his fiduciary

duties towards LindeCo’s minority shareholder, Barbara; the Six Key

Employees aided and abetted Scott’s breach of his fiduciary duties towards

Barbara; “the disagreements between Barbara and Scott are pervasive,

infecting the business of LindeCo and causing a great amount of distress to all

parties involved;” and, although Scott acted oppressively towards Barbara,

LindeCo, as a company, is otherwise healthy and well-managed and any

removal of Scott as a director “would be devastating to the company and

                                     - 46 -
J-A11018-19



would harm the interests of all stockholders, including [Barbara].” Trial Court

Opinion, 11/13/15, at 18-25; Trial Court Opinion, 9/20/18, at 17 n.17.

      From the record evidence, the trial court was faced with a potentially

inequitable impasse. On the one hand, the trial court determined that Scott

was essential to LindeCo’s health and that his removal as a director of LindeCo

would be “devastating to the company and would harm the interests of all

stockholders.” Trial Court Opinion, 11/13/15, at 18-25. On the other hand,

the trial court determined that Scott abused his position as director and

controlling   shareholder   of   LindeCo   by   oppressing      LindeCo’s   minority

shareholder, Barbara, and that “the disagreements between Barbara and

Scott are pervasive, infecting the business of LindeCo and causing a great

amount of distress to all parties involved.” Id.; Trial Court Opinion, 9/20/18,

at 17 n.17.

      Rather than choosing the extraordinary and inequitable remedy of

removing Scott as a director (and thereby harming the company) or choosing

the equally inequitable remedy of allowing the untenable status quo to persist,

the trial court fashioned an equitable remedy: it refused to remove Scott as

a director, but ordered that Appellants buy-out Barbara’s shares in the

company.      See 2 FLETCHER CYCLOPEDIA     OF THE   LAW   OF   CORPORATIONS § 358

(“Judicial removal of a director is an extraordinary remedy”). This equitable

remedy was “consistent with and agreeable to the case pleaded and proven”




                                     - 47 -
J-A11018-19



and, thus, proper in light of Barbara’s general prayers for relief.15,    16   See

Karpieniak, 747 A.2d at 931. Appellants’ claim to the contrary fails.

       Fifth, Appellants claim that the trial court erred when it awarded Barbara

interest in the amount of $959,000.00 from December 31, 2012. According

to Appellants, the award of interest was erroneous because “prior to the [trial]

court’s order of December 28, 2017[,] there was no sum certain which was to

be paid by Scott and the [Six] Key Employees to [Barbara and there was no]

date upon which a sum certain was to be paid.” Appellants’ Brief at 62 (some

capitalization omitted). This claim fails.

       “Our review of an award of pre-judgment interest is for abuse of

discretion.” Kaiser v. Old Republic Ins. Co., 741 A.2d 748, 755 (Pa. Super.

1999). Our Supreme Court has emphasized:

         When a court comes to a conclusion through the exercise of
         its discretion, there is a heavy burden to show that this
         discretion has been abused. It is not sufficient to persuade
____________________________________________


15 Barbara did not file a cross-appeal and she does not complain about the
trial court’s chosen remedy.

16 We also observe that, during the liability phase of the trial, Barbara’s
counsel argued to the trial court:

         I think if the court finds that there has been a breach of
         fiduciary duty on the part of Scott . . . and the officers and
         directors of the corporation, there are a number of remedies
         that are available to the court, not the least of which is
         appointing an individual to value the interest of the
         corporation and to direct a buyout of certain value.

N.T. Trial, 4/29/14, at 16 (some capitalization omitted).


                                          - 48 -
J-A11018-19


        the appellate court that it might have reached a different
        conclusion, it is necessary to show an actual abuse of the
        discretionary power. An abuse of discretion will not be found
        based on a mere error of judgment, but rather exists where
        the court has reached a conclusion which overrides or
        misapplies the law, or where the judgment exercised is
        manifestly unreasonable, or the result of partiality, prejudice,
        bias or ill-will. Absent an abuse of that discretion, we will
        not disturb the ruling of the trial court.

Commonwealth v. Eichinger, 915 A.2d 1122, 1140 (Pa. 2007) (citations

omitted).

      With respect to the award of pre-judgment interest, we have explained:

        Our courts have generally regarded the award of
        [pre-judgment] interest as not only a legal right, but also as
        an equitable remedy awarded to an injured party at the
        discretion of the trial court. . . . While the general rule is that
        a successful litigant is entitled to interest beginning only on
        the date of the verdict, it is nonetheless clear that
        pre-judgment interest may be awarded when a defendant
        holds money or property which belongs in good conscience
        to the plaintiff, and the objective of the court is to force
        disgorgement of his unjust enrichment.             Pre-judgment
        interest in such cases is a part of the restitution necessary to
        avoid injustice.

Kaiser, 741 A.2d at 755 (quotations and citations omitted). “The fairest way

for a court is to decide questions pertaining to interest according to a plain

and simple consideration of justice and fair dealing.”              Gurenlian v.

Gurenlian, 595 A.2d 145, 148 (Pa. Super. 1991), quoting Murray Hill

Estates, Inc. v. Bastin, 276 A.2d 542, 545 (Pa. 1971); Smith v. Mitchell,

616 A.2d 17, 21 (Pa. Super. 1992) (“in equity cases, the award and rate of

interest allowed is at the discretion of the chancellor”), quoting Daset Mining

Corp. v. Indus. Fuels Corp., 473 A.2d 584, 595 (Pa. Super. 1984).



                                      - 49 -
J-A11018-19



      Here, the trial court concluded that Appellants’ squeeze-out of Barbara

began in March 2012.       At that point, Barbara’s minority interest in the

closely-held corporation of LindeCo was nigh worthless in terms of market

value, as Appellants had removed her from the board of directors and as

secretary of the corporation and, for all intents and purposes, had eliminated

her as an employee of LindeCo. To cure this injustice, the trial court fashioned

the equitable remedy of ordering that Appellants buy-out Barbara’s shares in

LindeCo at the shares’ December 31, 2012 fair value. The trial court then

ruled that Barbara was entitled to interest on this amount, beginning on

December 31, 2012.

      Simply stated, given that Appellants squeezed-out Barbara from

LindeCo in March 2012, Appellants’ claim that the trial court abused its

discretion when it awarded her interest on the fair value of her shares from

December 31, 2012 must fail. Barbara was entitled to be fully compensated

for her losses.   To do so, the trial court held that Barbara was entitled to

interest on the value of her shares that Appellants had essentially taken from

her – and that this interest began to run at the time of the taking. The trial

court’s decision was in accord with the equities of this case, served to fully

compensate Barbara for her losses, and was not an abuse of discretion.

Appellants’ claim to the contrary thus fails.

      Finally, Appellants claim that the trial court abused its discretion when

it accepted the conclusions of Barbara’s valuation expert, Gregory Cowhey

(hereinafter “Mr. Cowhey”), in determining the fair value of LindeCo.

                                     - 50 -
J-A11018-19



Appellants’ Brief at 69. According to Appellants, Mr. Cowhey’s analysis was

“flawed in many ways,” including: Mr. Cowhey’s “methodology created an

inflated hypothetical value for [LindeCo] by eliminating the . . . leasing and

maintenance transactions which were utilized by Barbara and Scott since

[LindeCo’s] inception in 2006” and Mr. Cowhey used incomparable guideline

companies to arrive at his conclusions. Id. at 69-77. Appellants’ claim is

meritless.

      Where the trial court sits as the finder of fact, it “has discretion to accept

or reject a witness' testimony, including that of an expert witness, and is free

to believe all, part, or none of the evidence presented.” In re Bosley, 26

A.3d 1104, 1111 (Pa. Super. 2011). “Resolution of factual issues is for the

trial court, and a reviewing court will not disturb the trial court's findings if

they are supported by competent evidence.” Diehl v. Beaver, 663 A.2d 232,

234 (Pa. Super. 1995).

      The trial court carefully explained the reasons why it found Mr. Cowhey’s

expert opinion credible:

        Determination of the fair value of [Barbara’s] shares in
        [LindeCo] depends heavily upon the evidence presented by
        the parties' two opposing expert witnesses, [Mr. Cowhey, for
        Barbara,] and John Stoner [(hereinafter “Mr. Stoner”)] for
        [Appellants]. . . . As such, a critical element of th[e trial]
        court's determination in the present matter [is] the credibility
        of the expert witnesses. . . . Other elements the court must
        consider are the definition of fair value and subsequent
        valuation date, the valuation methodologies, and application
        of the proper methodology to the facts in this matter.




                                      - 51 -
J-A11018-19


       Fair value in the present case constitutes the value of
       [Barbara’s] shares as of December 31, 2012. . . .

       Three different methodologies can be used to determine the
       fair value of [Barbara’s] shares in [LindeCo]. The three
       methodologies, or approaches, are as follows: the asset
       approach, the income approach, and the market approach.
       Valuation protocol requires consideration of all valuation
       techniques. The parties clearly dispute which valuation
       approach more properly reflects the value of [LindeCo]. Mr.
       Cowhey relies upon the similarities between the income and
       market approaches to determine valuation. Mr. Stoner relies
       upon an asset approach to determine valuation of [Barbara’s]
       shares. Determining the correct valuation approach between
       the two different approaches Mr. Cowhey and Mr. Stoner
       provide becomes a dispositive issue of credibility.

       It is clear to [the trial] court that Mr. Cowhey presents a
       superior credibility to Mr. Stoner. It should be noted that
       nothing about this opinion impugns Mr. Stoner's personally
       credible nature or skill in his profession. Rather, Mr. Stoner's
       decisively lacking credibility in this matter stems from an
       incomplete picture of the matter that [Appellants] provided
       to both Mr. Stoner and [Appellants’] counsel. The issue
       stems largely from Mr. Stoner's reliance on the Hunyady
       Appraisal for valuation of property and some fixed assets.

       [LindeCo] provided the Hunyady Appraisal to Mr. Stoner, but
       did not include the accompanying narrative. Mr. Stoner's lack
       of awareness regarding the Hunyady Appraisal narrative is
       dispositive for two reasons. First, the narrative states that
       the Hunyady Appraisal is not [to] be used by anyone else
       without the written consent of the appraiser. Second, the
       narrative states that the Hunyady Appraisal is expressly
       limited to providing a basis for internal company review. It
       is absolutely clear to [the trial] court, based upon the
       narrative, that Mr. Stoner was not to use the Hunyady
       Appraisal at all, obviously including as a source for valuation
       of [LindeCo]. In fact, the narrative expressly states that any
       other use of the Hunyady Appraisal could result [in]
       misleading and inaccurate conclusions. [The trial] court finds
       it impossible to justify basing a valuation determination of
       [LindeCo] on an appraisal when the appraisal itself cautions


                                   - 52 -
J-A11018-19


       that such use could lead to misleading and inaccurate
       conclusions.

       Notwithstanding the narrative issues as described above, it is
       still clear to [the trial] court that Mr. Stoner's reliance on the
       Hunyady Appraisal is insufficient for a valuation of [LindeCo].
       Mr. Stoner admits that he does not perform valuations of
       machinery and equipment, and yet did perform such
       evaluations in an attempt to fill in the gaps not covered within
       the Hunyady Appraisal. That admittedly unreliable set of
       valuations is particularly dangerous considering Mr. Stoner
       based his valuation of [LindeCo] on the asset approach. [The
       trial] court cannot rely on a valuation derived from an asset
       approach that neither the underlying source supports, nor the
       admittedly unreliable valuations of the expert witness
       supports when the source is silent.

       An asset approach is simply an improper method of valuation
       in the present case. The object of an appraisal proceeding is
       to determine the fair value of dissenter's shares on a going
       concern basis. The Hunyady Appraisal does not consider the
       benefits that could be generated by [LindeCo’s] assets. In
       fact, the Hunyady Appraisal describes itself as a market value
       machinery and equipment appraisal and not a valued and
       continued use study. An asset approach is instead primarily
       used for holding companies, startup or troubled companies,
       or small businesses not easy to get into or out of, none of
       which apply to [LindeCo]. Therefore, a reflection of the
       assets does not accurately show the fair value of [LindeCo].
       The asset approach method utilized by Mr. Stoner cannot
       properly inform [the trial] court regarding [LindeCo’s]
       valuation.

       Contrarily, Mr. Cowhey's expert analysis offers [the trial]
       court a credible basis for valuing [LindeCo]. [Appellants]
       unsuccessfully attempt to attack Mr. Cowhey's credibility.
       [Appellants] argue that Mr. Cowhey's [analytical] data comes
       from February 2017, more than four years following [the
       trial] court’s finding that [Appellants squeezed-out Barbara]
       from [LindeCo. Appellants’] criticism is logically unsound.
       [The trial] court recognizes that Mr. Cowhey merely
       downloaded the data in February 2017, but importantly, he
       downloaded data that related back to the time of the


                                    - 53 -
J-A11018-19


       [squeezing] out, extending into the first quarter of 2013 to
       account for the unemployment rate carryover.

       Although [Barbara] admits that Mr. Cowhey relies upon the
       same Hunyady Appraisal as Mr. Stoner, [Barbara] is also
       aware of the accompanying narrative. In fact, [Barbara]
       repeatedly requested the cover letter and was told no
       narrative accompanied it. [Barbara’s] position is certainly
       plausible considering [LindeCo] told its own attorney that it
       did not possess the cover letter, and presumably then, any
       accompanying narrative. [Appellants] never question why or
       how [Barbara] came into possession of a copy of the Hunyady
       Appraisal narrative, but the question is a moot point anyway.
       Mr. Cowhey derives his valuation of [LindeCo] on the market
       and income approaches that are far less dependent on an
       appraisal of assets than is the asset approach Mr. Stoner
       utilized.

       Nor does Mr. Cowhey's market analysis approach rely on
       improper comparable companies. IRS Revenue Ruling 59-60
       Section 4.02(h) states that "[i]n selecting corporations for
       comparative purposes, care should be taken to use only
       comparable companies."        [Appellants] repeatedly, and
       unsuccessfully, attempt to impugn Mr. Cowhey's comparative
       companies in his market approach based on both location and
       size of company. The very term "comparable company" is a
       misnomer better termed a "guideline company." A guideline
       company is one affected by the same types of macro and
       micro economic influences as the subject company and
       operates in a similar line of business. Conversely, neither
       geographic location nor size affect what constitutes a
       guideline company.       As Mr. Cowhey's market approach
       analysis relies upon companies engaging, at least in part, in
       operations similar to [LindeCo], it appropriately complies with
       IRS Revenue Ruling 59-60.

       When determining the valuation of [LindeCo, the trial] court
       must consider the role and economic influence of the leasing
       companies, a point disputed between the parties. The leasing
       companies' only operations were to purchase equipment and
       lease it back to [LindeCo]. In return, [LindeCo] was the sole
       customer of the leasing companies. The resultant exclusive
       relationship between [LindeCo] and the leasing companies
       eventually led to an imbalance in favor of the leasing

                                   - 54 -
J-A11018-19


        companies. [LindeCo] paid in excess of $30,000,000[.00] to
        the leasing companies between 2006 and 2015, including an
        estimated $21,000,000[.00] between 2006 and 2012, the
        year [of Barbara’s squeeze-out].

        Yet, at the same time the value of equipment [LindeCo]
        leased from the leasing companies was only valued at
        approximately      $16,000,000[.00].        The     imbalanced
        relationship led to [LindeCo] disgorging itself of an estimated
        $5,000,000[.00] prior to [Barbara’s squeeze-out], and at
        least a further $9,000,000[.00] following [Barbara’s squeeze-
        out]. As such, the transactions between [LindeCo] and the
        leasing companies were noneconomic transactions. Fair
        value calculations eliminate noneconomic transactions.
        Therefore, the transactions between [LindeCo] and the
        leasing companies must be removed from calculations of
        [LindeCo’s] fair value. Once those transactions are reversed,
        [LindeCo’s] profits tend to be comparable to or superior to
        the industry averages.

        What remains is application of Mr. Cowhey's methodological
        approach to the fair value of [Barbara’s] shares in [LindeCo]
        as of December 31, 2012. The income approach and market
        approach of [Barbara’s] fair value results in an equity
        determination    of    [LindeCo]    in    the   amount     of
        $18,308,000[.00]. Application of other assets not listed in
        the income statement drops the fair value of [LindeCo] to
        $17,731,000[.00] as of December 31, 2012.

Trial Court Opinion, 12/28/17, at 13-19 (some quotations, citations,

corrections, and capitalization omitted).

      The trial court’s analysis demonstrates that it carefully and methodically

considered the evidence before it and that it concluded Mr. Cowhey’s expert

opinion was credible and Mr. Stoner’s opinion was not. This determination

was well-within the trial court’s discretion as fact-finder. Appellants’ attempt

to impugn the trial court’s credibility determination must, therefore, fail.

      Judgment affirmed. Jurisdiction relinquished.


                                     - 55 -
J-A11018-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/11/2019




                          - 56 -